Plaintiff was superintendent of schools of Clark county from January 1, 1933, to January 1, 1935. Plaintiff brings this action to recover mileage on the basis provided prior to the enactment of chapter 70, Laws 1933, and after submitting her bills for mileage to the county on the basis provided in the 1933 law. The case is governed by the rulings of this court in the cases of Clark v. Board of County Commissioners, 267 N.W. 138; Swartz v. Kingsbury County, 267 N.W. 140.
The judgment appealed from is reversed.
All the Judges concur.